ORDER

PER CURIAM.
Movant Deaminges Davis (“Davis”) appeals from the motion court’s judgment denying his Rule 29.15 post-conviction relief motion without an evidentiary hearing. On appeal, Davis argues the motion court erred in denying him an evidentiary hearing because his counsel was ineffective for failing to: (1) call certain witnesses to testify that they were in a friend’s apartment at the time of the shooting and that a co-defendant was also in the apartment, which would have refuted testimony by the State’s witnesses that this co-defendant was in the alley during the shooting; (2) call another witness to testify that she was an eyewitness to the shooting of the victim and that she could not identify Davis as the second shooter or that she saw Davis holding the victim; (3) call a different co-defendant to testify that although Davis was involved in the plan to rob the victim, he did not shoot the victim or hold him; and (4) rebut the State’s pretextual explanation for the peremptory strike of a veni-reperson and show that the strike was motivated by gender.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).